—Appeal by the defendant from a judgment of the County Court, Suffolk County (Dounias, J.), rendered June 15, 1995, convicting him of criminally negligent homicide and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly denied the defendant’s request for a missing witness charge. Although the testimony was material, it would have been cumulative, in view of the fact that seven other eyewitnesses testified at trial (see, People v Gonzalez, 68 NY2d 424, 427-428; People v Rivera, 174 AD2d 581).
The defendant’s remaining contention is without merit. Sullivan, J. P., Krausman, Goldstein and Luciano, JJ., concur.